In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-13-00136-CR


                              LARRY JOE MORGAN, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 396th District Court
                                     Tarrant County, Texas
              Trial Court No. 1249395D, Honorable George W. Gallagher, Presiding

                                            June 4, 2014

                                 MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Larry Joe Morgan, was convicted by a jury of aggravated assault with

a deadly weapon.1 The same jury found the enhancement paragraph alleged in the

indictment “True” and sentenced appellant to serve 20 years in the Institutional Division

of the Texas Department of Criminal Justice.2 Appellant appealed, and we will affirm.




      1
          See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011).
      2
          See id. § 12.42(b) (West Supp. 2013).
       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that he

has provided appellant a copy of the Anders brief and motion to withdraw, and

appropriately advised appellant of his right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of his right to file a pro se response. Appellant has filed a response.

By his Anders brief, counsel reviewed all grounds that could possibly support an appeal,

but concludes the appeal is frivolous. Independent of counsel, appellant has, by his

response, urged the Court to reverse his conviction for a number of different reasons.

We have reviewed the grounds suggested by counsel and the grounds alleged by

appellant, and we have made an independent review of the entire record to determine

whether there are any arguable grounds which might support an appeal. See Penson v.

Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178
S.W.3d 824 (Tex. Crim. App. 2005). We have found no such arguable grounds and

agree with counsel that the appeal is frivolous.




                                             2
        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.3


                                                           Mackey K. Hancock
                                                               Justice



Do not publish.




        3
         Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.

                                                      3